—Order, Supreme Court, Bronx County (Anne Targum, J.), entered July 9, 1999, which, inter alia, denied defendants’ motion to dismiss the complaint pursuant to CPLR 3126 or, alternatively, to compel plaintiff to furnish authorizations for discovery of additional medical records, unanimously affirmed, without costs.
Defendants have failed to establish that the additional unspecified medical records they seek, relating to treatment received by Ms. Carrasquillo before, during, and after the alleged medical malpractice, would be relevant to their defense of the action. Defendants’ speculation that pertinent information may exist in the additional medical records sought is insufficient for this Court to conclude that the motion court exercised its discretion improvidently in denying the motion to compel (see, Salkey v Mott, 237 AD2d 504). Accordingly, since defendants have failed to establish that discovery had been willfully frustrated by plaintiff, the motion to dismiss the complaint pursuant to CPLR 3126 was properly denied. We have reviewed defendants’ remaining contention and find it unavailing. Concur — Rosenberger, J. P., Williams, Tom and Andrias, JJ.